Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made, effective as of December 23, 2013, by and between
Gibraltar Industries, Inc., a Delaware corporation, with offices at 3556 Lake
Shore Road, Buffalo, New York 14219 (the “Company”), and Brian J. Lipke, an
individual residing at                 , Derby, New York 14047 (the
“Executive”).

RECITALS:

The Executive has been employed as the Chairman of the Board and Chief Executive
Officer of the Company pursuant to the terms of an employment agreement made by
and between the Executive and the Company and dated August 21, 2007 (such
employment agreement being hereinafter the “Current Employment Agreement”). The
Current Employment Agreement amended and restated the Executive’s original
employment agreement with the Company dated November 1, 1993 and amended and
restated employment agreement dated July 9, 1998.

The Company and the Executive desire to amend and restate the Current Employment
Agreement to make certain technical changes including a clarification of the
Executive’s right to receive pro rata portion of his annual bonus in the year of
retirement. Executive has made and is expected to continue to make a major
contribution to the profitability, growth and financial strength of the Company.
In addition, the Company considers the continued services of the Executive to be
in the best interests of the Company and its stockholders.

CONSIDERATION:

NOW, THEREFORE, in consideration of the conditions and covenants set forth in
this Agreement, the parties hereto agree as follows:

ARTICLE 1.

Employment and Duties

1.01 Employment. The Company hereby agrees to, and does hereby employ the
Executive, and the Executive hereby agrees to and does hereby accept employment,
as the Chief Executive Officer of the Company and the Chairman of the Company’s
Board of Directors. It is contemplated that the Executive will continue to serve
as the Chief Executive Officer of the Company and the Chairman of the Company’s
Board of Directors subject to the provisions of this Agreement and the right of
the Company’s Board of Directors to elect new officers and to appoint a new
Chairman. The Executive agrees that in the event his employment with the Company
is terminated for any reason whatsoever, effective as of the date of such
termination the Executive will be deemed and construed, without any further
action on the part of the Executive (including, but not limited to, the
execution and delivery of a written resignation letter), to have resigned:
(a) from his position as Chairman of the Board of Directors; (b) from his
position as Chief Executive Officer; (c) from all other positions he may hold as
an officer or director or member of the management of any corporation or other
entity that is directly or indirectly owned by the Company; and (d) from any and
all other positions he may hold with the Company or any of the Company’s direct
or indirect subsidiaries, whether as an officer or employee or as a member of
any committee, board or other executive or administrative body.

1.02 Duties. During the period of his employment under this Agreement the
Executive shall perform such executive duties and responsibilities as may be
assigned to him, from time to time, by the Board of Directors of the Company and
shall be subject, at all times, to the control of the Company’s Board of
Directors. The Executive may become a director or trustee of any corporation or
entity that does not constitute a Competitive Operation as described in
Section 4.03 hereof; provided that, the Executive will not be permitted to serve
as a member of the board of directors of more than three (3) companies whose
shares are traded on a nationally recognized stock exchange without first
obtaining the approval of the Company’s Board of Directors. The Company shall
not require the Executive to perform services hereunder outside the Buffalo, New
York metropolitan area with such frequency or duration as would require the
Executive to move his residence from the Buffalo, New York area.



--------------------------------------------------------------------------------

ARTICLE 2.

Compensation and Fringe Benefits

2.01 Base Salary. The annual base salary of the Executive (hereinafter the “Base
Salary”) shall, for the 2013 calendar year, be equal to $680,000. The Base
Salary of the Executive for any Renewal Term (as hereinafter defined) shall be
such amount as may be determined by the Compensation Committee of the Company’s
Board of Directors and shall be paid to the Executive in substantially equal
installments, less applicable withholding taxes at the same time that the
Company issues payroll checks to the employees of the Company’s corporate
offices located at 3556 Lake Shore Road, Buffalo, New York. If, at any time
after the date hereof the Base Salary of the Executive is increased, the term
“Base Salary” as used in this Agreement shall mean the Base Salary of the
Executive as so increased.

2.02 Incentive Compensation. Subject to the following provisions of this
Section 2.02, the Executive shall be entitled to participate in the Company’s
Management Incentive Compensation Plan (the “MICP”) and the Company’s Long Term
Incentive Plan (the “LTIP”). Payment of the amount, if any, of any bonus the
Executive may become entitled to receive pursuant to the terms of the MICP shall
be made to the Executive in accordance with the terms of the MICP. The Executive
shall also be entitled to additional bonuses which the Compensation Committee of
the Board of Directors of the Company, in its sole discretion, may determine and
approve.

2.03 Reimbursement of Expenses. The Company shall reimburse the Executive for
all reasonable expenses which the Executive may, from time to time, incur on
behalf of the Company in the performance of his responsibilities and duties
under this Agreement, provided that the Executive accounts to the Company for
such expenses in the manner prescribed by the Company.

2.04 401(k) Restoration Plan.

(a) The Company currently maintains a non-qualified plan of deferred
compensation for certain of its executives which is known as the “Gibraltar
401(k) Restoration Plan”, as amended. During the period of the Executive’s
employment with the Company pursuant to this Agreement, the Executive shall be
entitled to participate in the Gibraltar 401(k) Restoration Plan as the same may
be amended from time to time following the date of this Agreement.

2.05 Tax Qualified Plans. The Executive shall be entitled to participate in all
tax qualified pension, profit sharing, 401(k) or other tax qualified plans
maintained, from time to time, by the Company for the employees of the Company
who are employed at the Company’s Buffalo, New York corporate offices.

2.06 Group Welfare Benefits. During the period of the Executive’s employment
under the terms of this Agreement, the Executive shall be eligible to
participate in the group health and welfare benefits plans and programs which
are maintained by the Company for exempt salaried employees employed at the
Company’s Buffalo, New York corporate offices. Notwithstanding the foregoing,
the Company shall have no obligation to maintain or provide such group welfare
benefits to the Executive unless the Executive pays to the Company, on a monthly
basis, the employee portion of any costs associated with the maintenance and
provision of such benefits by the Company to exempt salaried employees employed
by the Company at its Buffalo, New York corporate offices. In addition, during
the period of the Executive’s employment under the terms of this Agreement, the
Executive shall be eligible to participate in the group health and welfare plans
and programs maintained by the Company for its executive officers.

2.07 Vacation and Other Benefits. During each full year of the Executive’s
employment hereunder, the Executive shall be entitled to paid vacations for such
reasonable periods of time as may be prescribed in the Company’s vacation policy
in effect for salaried employees employed at the Company’s Buffalo, New York
corporate offices. For purposes of determining the amount of paid vacation which
the Executive is entitled to receive, all of the Executive’s years of service
with the Company or any of its affiliates shall be included. In addition, the
Executive shall be entitled to receive all other employment benefits and to
participate in such other employee benefit plans as may, from time to time, be
provided or maintained by the Company for salaried employees employed at the
Company’s Buffalo, New York corporate offices; provided that, notwithstanding
the foregoing, effective for the 2013 calendar year and each year of the
Executive’s employment thereafter, the Executive shall have no right to
participate in or receive any allocation of restricted stock units as provided
for by the Company’s Management Stock Purchase Plan, a feature of the Company’s
2005 Equity Incentive Plan.



--------------------------------------------------------------------------------

ARTICLE 3.

Term and Termination

3.01 Term.

(a) The period of employment of the Executive under this Agreement shall begin
on the date hereof and shall end on December 31, 2014 (unless terminated sooner
as provided for in Section 3.01(b) hereof). If the Company does not deliver a
written notice to the Executive on or prior to September 1, 2014, which written
notice states that the Company is electing not to renew the period of the
Executive’s employment hereunder, the period of the Executive’s employment
hereunder shall automatically be extended for an additional period of twelve
(12) consecutive months beginning January 1, 2015, and ending December 31, 2015,
(such twelve (12) consecutive month period and any subsequent twelve
(12) consecutive month period hereinafter described in this Section 3.01(a)
being hereinafter referred to as a “Renewal Term”). If the period of the
Executive’s employment pursuant to this Agreement is renewed on January 1, 2015
(as provided for in the preceding sentence) or any subsequent January 1
(pursuant to the following provisions of the following sentence), unless
terminated sooner as provided for in Section 3.01(b) hereof, the period of the
Executive’s employment pursuant to this Agreement shall end on the last day of
the then applicable Renewal Term provided that, on or before September 1, of the
then applicable Renewal Term, the Company delivers a written notice to the
Executive which states that the Company is electing not to renew the period of
the Executive’s employment hereunder. In the event that the Company does not
deliver such a written notice to the Executive on or before September 1, 2008 or
September 1 of any subsequent Renewal Term, a new Renewal Term of twelve
(12) consecutive months shall automatically begin on the next following
January 1 (the day immediately following the end of the then applicable Renewal
Term) and end on the next following December 31.

(b) Notwithstanding anything to the contrary contained in Section 3.01(a) above,
the period of the Executive’s employment pursuant to this Agreement shall be
terminated upon the death of the Executive and may be terminated as provided for
in Sections 3.02, 3.03, 3.04, 3.05 and 3.06 hereof.

3.02 Termination For Cause. Notwithstanding the provisions of Section 3.01
hereof, the Company may terminate the Executive’s employment hereunder at any
time for Cause (as defined below), by delivering to the Executive a written
notice of termination setting forth the date on which such termination is to be
effective and specifying in reasonable detail the facts and circumstances
claimed to provide a basis for the termination.

For purposes of this Agreement, the Company shall have “Cause” to terminate the
Executive’s employment hereunder if the Compensation Committee determines (and
provides the Executive a written statement of its determination) that the
Executive has engaged in egregious acts or omissions which have resulted in
material injury to the Company and its business; provided that, the Executive
shall not, under any circumstances, be deemed to have engaged in egregious acts
or omissions if: (a) the acts or omissions have been committed or omitted by the
Executive in connection with the implementation of policies or procedures or
strategic initiatives which have been disclosed to the Board of Directors of the
Company; and (b) the Board of Directors of the Company has not directed the
Executive not to implement any such policies, procedures or strategic
initiatives.

3.03 Termination Without Cause. Notwithstanding anything to the contrary
contained in Section 3.01(a) hereof, the Company may, at any time on or after
the date hereof, terminate the Executive’s employment, without Cause (as “Cause”
is defined in Section 3.02 above), by delivering a written notice of termination
to the Executive. Upon delivery by the Company to the Executive of a written
notice of termination as provided for herein, the Executive’s employment
hereunder shall be terminated effective as of the end of the ninety (90) day
period beginning on the day following the date the Company delivers the written
notice of termination to the Executive. For purposes of Section 6.02 hereof, if,
as provided for by Section 3.01(a) hereof, on or before September 1, 2014 or
September 1 of any applicable Renewal Term, the Company delivers a written
notice to the Executive which states that the Company is electing not to renew
the period of the Executive’s employment hereunder, the termination of the
Executive’s employment with the Company which will occur on the expiration of
the Term or any Renewal Term immediately following the Company’s delivery of
such written notice to the Executive shall not be deemed and construed to be a
termination of the Executive’s employment by the Company without “Cause” and,
instead, shall be deemed and construed to be a retirement by the Executive from
his employment.



--------------------------------------------------------------------------------

3.04 Termination by the Executive.

(a) Notwithstanding anything to the contrary contained in Section 3.01(a)
hereof, the Executive may terminate his employment hereunder at any time by
delivering a written notice of termination to the Company. Upon delivery by the
Executive to the Company of a written notice of termination as provided for
herein, the Executive’s employment hereunder shall be terminated effective as of
the end of the ninety (90) day period beginning on the day following the date on
which the Executive delivers the written notice of termination to the Company.

(b) For purposes of this Agreement, the Executive’s termination of his
employment pursuant to this Section 3.04 shall be deemed to be a “Good Reason
Termination” if the reason that the Executive has terminated his employment
(which reason shall be specifically set forth in the written notice of
termination which is delivered by the Executive to the Company) is that: (i) the
Executive has been assigned duties or responsibilities that are substantially
inconsistent with the position, duties, responsibilities and status of the
Company’s Chief Executive Officer; or (ii) the Executive’s Base Salary has been
reduced; or (iii) the Executive is required to move his residence from the
Buffalo, New York metropolitan area as a result of a relocation of the Company’s
Buffalo, New York corporate offices or a change in the duties of the Executive;
or (iv) the Company breaches any of its material obligations under this
Agreement; or (v) the Company breaches any of its obligations under this
Agreement which is not material, and such breach is not cured by the Company
within thirty (30) days following the Company’s receipt of written notice of
such breach from the Executive.

3.05 Disability. If, during the period of the Executive’s employment hereunder,
it is determined by either the Company or the Executive that the Executive
suffers from a Total and Permanent Disability, the party that makes the
determination that the Executive suffers from a Total and Permanent Disability
shall provide written notice to the other party of such determination and,
effective as of the last day of the calendar month in which such written notice
is delivered, the Executive’s employment with the Company hereunder shall be
deemed to be terminated. For purposes of this Agreement, the Executive shall be
deemed to suffer from a Total and Permanent Disability if the Executive’s
personal physician certifies in writing that the Executive is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.

3.06 Retirement. The Executive may retire from his employment effective at any
time on or after the date he attains age sixty (60) by delivering to the Company
a written notice of his intent to terminate his employment with the Company and
retire, which written notice shall set forth the date on which such retirement
(and its related termination of employment) is to be effective. Upon delivery by
the Executive to the Company of the written notice of his intent to terminate
his employment hereunder and retire (as provided for above) the Executive shall
be deemed to have retired from his employment with the Company effective as of
the date the Executive’s retirement is to be effective as specified in the
written notice which the Executive delivers to the Company containing the notice
of his intent to terminate and retire; provided however, that notwithstanding
the foregoing, if the date on which the Executive’s retirement is to be
effective as set forth in the written notice which the Executive delivers to the
Company is less than thirty (30) days following the date on which the Executive
delivers the written notice of his intention to retire to the Company, the
Executive’s retirement from his employment with the Company shall,
notwithstanding anything to the contrary contained in the written notice which
the Executive delivers to the Company containing notice of his intention to
retire, be effective at the end of the thirty (30) day period following the date
the Executive delivers written notice of his intention to retire to the Company.

ARTICLE 4.

Confidentiality; Non-Compete Provisions

4.01 Confidentiality. During the period of the Executive’s employment hereunder
and for a period of three (3) years following a termination, for any reason
whatsoever, of the Executive’s employment hereunder, the Executive agrees that
he will not, without the written consent of the Board of Directors of the
Company, disclose to any person (other than a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company or to a person as
required by any order or process of any court or regulatory agency) any material
confidential information obtained by the Executive while in the employ of the
Company with respect to any management strategies, policies or techniques or
with respect to any products, improvements, formulae, designs or styles,
processes, customers, methods of distribution, or methods of manufacture of the
Company or any of its subsidiaries; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by the Company.



--------------------------------------------------------------------------------

4.02 Non-Compete. During a period of three (3) years after the date of any
termination of the Executive’s employment hereunder, the Executive will not,
directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director or otherwise with, or have any financial interest
in, or aid or assist anyone else in the conduct of, any business which competes
with any business conducted by the Company or with any group, division or
subsidiary of the Company in any geographic area where such business is being
conducted at the time of such termination (any such business, subject to the
provisions of Section 4.03 below, being hereinafter referred to as a
“Competitive Operation”). Ownership by the Executive of 2% or less of the voting
stock of any publicly held Company shall not constitute a violation of this
Section 4.02.

4.03 Competitive Operation. For purposes of Section 4.02 hereof: (a) a business
shall not be deemed to be a Competitive Operation unless: (i) 10% or more of the
consolidated gross sales and operating revenues of the Company is derived from
such business; or (ii) 10% or more of the consolidated assets of the Company are
devoted to such business; and (b) a business which is conducted by the Company
at the time of the Executive’s termination and which subsequently is sold or
discontinued by the Company shall not, subsequent to the date of such sale or
discontinuance, be deemed to be a Competitive Operation within the meaning of
Section 4.02 hereof.

4.04 Non-solicitation of Employees. During a period of three (3) years after the
date of any termination of the Executive’s employment hereunder, the Executive
will not, solicit or offer to employ any individuals that are employees of the
Company or any of its subsidiaries or wholly owned limited liability companies
(including any executive officers of the Company) at the time the Executive’s
employment is terminated; provided that, the limitation on the right of the
Executive to solicit or offer to employ individuals as contained in this Section
shall not apply to any such individuals who, either before or after the
termination of the Executive’s employment hereunder, have terminated their
employment with the Company, its subsidiaries and its wholly owned limited
liability companies.

ARTICLE 5.

Death and Disability Benefits

5.01 Death Benefits.

(a) If: (a) the Executive dies during the period of the Executive’s employment
hereunder; then (b) the Company shall cause the beneficiary of the Executive
(or, if none, the personal representative of the Executive’s estate) to be paid
any benefits payable to the beneficiaries of the Executive on account of the
Executive’s death as provided for by the terms of: (i) any life insurance
policies maintained by the Company for the benefit of the Executive; (ii) the
Gibraltar 401(k) Plan; (iii) the Gibraltar 401(k) Restoration Plan; (iv) any
equity based incentive compensation awards granted to the Executive in
connection with the LTIP; (v) any awards of restricted stock, restricted stock
units, options or other equity type awards granted to the Executive under the
terms of the Gibraltar Industries, Inc. 2005 Equity Incentive Plan, as the same
may be amended from time to time (hereinafter the “Omnibus Plan”) or otherwise
granted to the Executive; and (vi) any tax qualified retirement plans maintained
by the Company; and (c) the Company shall pay to the beneficiary of the
Executive (or if none, the personal representative of the Executive’s estate),
in one lump sum payment, an amount equal to the sum of: (i) fifty percent
(50%) of the Executive’s Base Salary at the rate in effect on the date of the
Executive’s death; and (ii) all bonuses which would have been payable to the
Executive under MICP if the Executive’s employment had continued through the end
of the fiscal year of the Company in which his death occurs as if the
performance of the Company under MICP had been at the target level of
performance. Payment by the Company to the beneficiary of the Executive (or, if
none, the personal representative of the Executive’s estate) of the amount
described in subsection 5.01(c) above shall be made by the Company no later than
the end of the ninety (90) day period following the Executive’s death and the
Executive’s beneficiary (or, if none, the personal representative of the
Executive’s estate) shall not be permitted to designate the taxable year of the
Executive in which such payment is made.



--------------------------------------------------------------------------------

(b) Disability Benefits. If: (a) the Executive’s employment is terminated as a
result of his suffering of a Total and Permanent Disability; then (b) the
Company shall cause the Executive to be paid any benefits payable to the
Executive on account of his suffering of a Total and Permanent Disability under
the terms of: (i) any disability insurance policies maintained by the Company
for the benefit of the Executive; (ii) the Gibraltar 401(k) Plan; (iii) the
Gibraltar 401(k) Restoration Plan; (iv) any equity based incentive compensation
awards granted to the Executive in connection with the LTIP; (v) any awards of
restricted stock, restricted stock units, options or other equity type awards
granted to the Executive under the Omnibus Plan or otherwise granted to the
Executive; and (vi) any tax qualified retirement plans maintained by the
Company; and (c) the Company shall pay to the Executive, in equal monthly
installments, for each twelve (12) month period beginning on the first day
following the end of the six (6) month period which begins on the date the
Executive’s employment is terminated due to a Total and Permanent Disability and
for each twelve (12) month period which begins on each anniversary of the date
on which such six (6) month period begins (an “Anniversary Date”), for the
remainder of the Executive’s life, an amount equal to (i) his annual Base Salary
in effect at the rate in effect on the date his employment is terminated as a
result of his suffering of a Total and Permanent Disability up to a maximum of
$251,078 per year (adjusted as set forth below); minus (ii) the sum of (A) the
monthly amounts, if any, payable to the Executive under the terms of any
pension, profit sharing or disability benefit plans maintained by the Company
and in which the Executive was a participant at the time his employment is
terminated due to his suffering of a Total and Permanent Disability; (B) the
monthly amount of all social security, retirement or disability benefits payable
to the Executive by any agency of the United States Government or the State of
New York for each such twelve (12) month period; and (C) the monthly amounts
payable to the Executive pursuant to any policies of disability insurance
maintained by the Company. On each Anniversary Date, the $251,078 per year limit
set forth above shall be adjusted on a cumulative basis for each annual increase
in the U.S. Department of Labor Bureau of Labor Statistics Consumer Price Index
for Urban Wage Earners and Clerical Workers, New York, New York, 1982-84 = 100
measured between the month prior to the first month in which such compensation
payments were made and the month prior to the commencement of each such
successive year.

ARTICLE 6.

Severance and Effects of Termination

6.01 Effect of Termination for Cause. In the event the Executive’s employment
with the Company is terminated by the Company for Cause (as permitted by
Section 3.02 hereof), the Company shall, on the date that the termination of the
Executive’s employment becomes effective, pay to the Executive in one lump sum
payment, an amount equal to the sum of: (a) any monthly installments of his Base
Salary which are accrued and unpaid as of the date the termination of the
Executive’s employment becomes effective; and (b) any bonuses accrued for but
not yet paid to the Executive for the fiscal year of the Company ending
immediately prior to the fiscal year of the Company in which the Executive’s
employment is terminated. After the amount required to be paid to the Executive
by the preceding sentence has been paid, the Company shall have no further
obligation to pay the Executive any additional Base Salary, compensation or
bonuses and, except as otherwise provided in Section 6.07 and Section 6.08
hereof, no further obligation to pay to or provide the Executive any other
benefits. For purposes of this Agreement, monthly installments of the
Executive’s Base Salary shall not be deemed to be “accrued” if they are payable
at any time after the date on which the termination of the Executive’s
employment is effective.

6.02 Effect of Termination Without Cause. In the event that the Executive’s
employment is terminated by the Company, without Cause (pursuant to Section 3.03
hereof), at any time on or after the date hereof: (a) the Company shall, on the
date that the termination of the Executive’s employment with the Company is
effective, pay to the Executive, in one lump sum payment, less applicable
withholding taxes, an amount equal to the sum of: (i) any monthly installments
of his Base Salary which are accrued and unpaid as of the date the termination
of the Executive’s employment becomes effective; and (ii) any bonuses accrued
for but not yet paid to the Executive for the fiscal year of the Company ending
immediately prior to the fiscal year of the Company in which the Executive’s
employment is terminated; and (b) the Company shall, on the earlier of the end
of the six (6) month period following the date the termination of the
Executive’s employment is effective and the date of the Executive’s death, pay
to the Executive (or, in the case of the Executive’s death, to the personal
representative of the Executive’s estate), an amount equal to: (i) two and one
half (2.5) multiplied by (ii) the sum of (A) the Executive’s Base Salary as in
effect on the date his employment is terminated; and (B) all bonuses paid by the
Company to the Executive during the twelve (12) month period ending on the date
the Executive’s employment is terminated. After the amounts required to be paid
to the Executive by the preceding sentence have been paid, the Company shall
have no further obligation to pay the Executive any additional Base Salary,
compensation or bonuses and, except as otherwise provided in Section 6.06,
Section 6.07 and Section 6.08 hereof, no further obligation to pay to or to
provide the Executive any other benefits.

6.03 Effect of Termination by the Executive.

(a) In the event that the Executive’s employment is terminated by the Executive
as permitted by Section 3.04 hereof, and the termination is not deemed to be a
“Good Reason Termination” (as defined in Section 3.04 hereof), the Company
shall, on the date that the termination of the Executive’s employment with the
Company is effective, pay to the Executive, in one lump sum payment, an amount
equal to the sum of: (i) any monthly installments of his Base Salary which are
accrued and unpaid as of the date of the Executive’s termination; and (ii) any
bonuses accrued for but not yet paid to the Executive for the fiscal year of the
Company ending immediately prior to the fiscal year of the Company in which the
Executive’s employment is terminated. After the amount required to be paid to
the Executive by the preceding sentence has been paid, the Company shall have no
further obligation to pay the Executive any additional Base Salary, compensation
or bonuses, and, except as otherwise provided by Section 6.07 and Section 6.08
hereof, no further obligation to pay to or provide the Executive any other
benefits.



--------------------------------------------------------------------------------

(b) In the event that the Executive’s employment is terminated by the Executive
as permitted by Section 3.04 hereof, and the termination is deemed to be a “Good
Reason Termination” (as defined in Section 3.04 hereof): (i) the Company shall,
on the date the termination of the Executive’s employment with the Company is
effective, pay to the Executive, in one lump sum payment an amount equal to the
sum of: (A) any monthly installments of his Base Salary which are accrued and
unpaid as of the date the termination of the Executive’s employment is
effective; and (B) any bonuses accrued for but not yet paid to the Executive for
the fiscal year of the Company ending immediately prior to the fiscal year of
the Company in which the Executive’s employment is terminated; and (ii) the
Company shall, on the earlier of the end of the six (6) month period following
the date the termination of the Executive’s employment is effective and the date
of the Executive’s death, pay to the Executive (or, in the case of the
Executive’s death, to the personal representative’s death), an amount equal to:
(A) two and one half (2.5) multiplied by (B) the sum of (I) the Executive’s Base
Salary as in effect on the date his employment is terminated; and (II) all
bonuses paid by the Company to the Executive during the twelve (12) month period
ending on the date the Executive’s employment is terminated. After the amount
required to be paid to the Executive by the preceding sentence has been paid,
the Company shall have no further obligation to pay the Executive any additional
Base Salary, compensation or bonuses and, except as otherwise provided in
Section 6.06, Section 6.07 and Section 6.08 hereof, no further obligation to pay
to or to provide the Executive any other benefits.

6.04 Effect of Termination Due to Disability. In the event that the Executive’s
employment with the Company is terminated as a result of his suffering of a
Total and Permanent Disability as described in Section 3.05 hereof, the Company
shall, on the date that the termination of the Executive’s employment becomes
effective, pay to the Executive, in one lump sum payment, an amount equal to the
sum of: (i) any monthly installments of his Base Salary which are accrued and
unpaid as of the date the termination of the Executive’s employment as a result
of his suffering of a Total and Permanent Disability is effective; (ii) any
bonuses accrued for but not yet paid to the Executive for the fiscal year of the
Company ending immediately prior to the fiscal year of the Company in which the
Executive’s employment has been terminated; and (iii) the amount required to be
paid to the Executive pursuant to Section 5.02 above. After the amount required
to be paid to the Executive by the preceding sentence has been paid, except as
otherwise provided in Section 5.02 above and in Section 6.06, Section 6.07 and
Section 6.08 hereof, the Company shall have no further obligation to pay the
Executive any additional Base Salary, compensation, bonuses or other benefits.

6.05 Effect of Retirement. In the event that the Executive terminates his
employment and retires as provided for in Section 3.06 hereof, the Company
shall, on the date that the termination of the Executive’s employment by reason
of his retirement becomes effective, pay to the Executive, in one lump sum
payment, an amount equal to the sum of: (a) any monthly installments of his Base
Salary which are accrued and unpaid as of the date the Executive’s retirement
becomes effective; and (b) any bonuses accrued for but not yet paid to the
Executive for the fiscal year of the Company ending immediately prior to the
fiscal year of the Company in which the Executive’s employment is terminated as
a result of his retirement. Additionally, a pro rata portion of any bonus
related to the fiscal year in which the retirement takes place will be paid to
the Executive at the time the amount of the bonus is calculable and approved by
the Compensation Committee. After the amounts required to be paid to the
Executive by the two preceding sentences have been paid, the Company shall have
no further obligation to pay the Executive any additional Base Salary,
compensation or bonuses and, except as otherwise provided in Section 6.06,
Section 6.07 and Section 6.08 hereof, no further obligation to pay to or provide
the Executive any other benefits.

6.06 Continuation of Group Medical Insurance Coverage. In the event that:
(a) the Executive’s employment is terminated: (i) by the Company without Cause
(pursuant to Section 3.03); (ii) by the Executive for a reason which constitutes
a Good Reason Termination (within the meaning of Section 3.04(b)); (iii) as a
result of the suffering by the Executive of a Total and Permanent Disability
(pursuant to Section 3.05); or (iv) as a result of the retirement of the
Executive; then (b) the Company shall take such action as may be necessary to
provide that: (i) beginning on the first day immediately following the date on
which the Executive’s employment is terminated for any of the reasons specified
in subsection 6.06(a) above, the Executive shall be entitled, subject to the
following provisions of this Section 6.06, to continue to participate in the
group medical insurance plans which are available to exempt salaried employees
employed by the Company at the Company’s Buffalo, New York corporate offices for
the remainder of the Executive’s life; and (ii) the Executive’s spouse shall be
entitled, subject to the following provisions of this Section 6.06, to continue
to participate in the group medical insurance plans which are available exempt
salaried employees employed by the Company at the Company’s Buffalo, New York
corporate offices for the remainder of her life. Notwithstanding the foregoing,
the Company shall have no obligation to permit the Executive and his spouse to
participate in such group medical insurance plans unless the Executive pays to
the Company, on a monthly basis, the employee portion of any costs associated
with the maintenance and provision of such benefits by the Company to exempt
salaried employees of the Company’s Buffalo, New York corporate offices (or such
greater or lesser amount as may, from time to time, be required to be
contributed by exempt salaried employees of the Company’s Buffalo, New York
corporate offices toward the cost of maintaining and providing such benefits to
such employees).



--------------------------------------------------------------------------------

6.07 Obligations Which Survive Termination.

(a) Nothing in this Agreement shall be deemed to limit the Executive’s rights to
receive or the obligation of the Company to pay or provide for the Executive and
his beneficiaries any retirement or other benefits accrued by the Executive at
any time under the terms of any retirement plans maintained by the Company which
are subject to the requirements of the Employee Retirement Income Security Act
of 1974, as amended, or otherwise intended to satisfy the requirements of
Section 401 of the Internal Revenue Code of 1986, as amended (the “Code”). In
addition, notwithstanding anything to the contrary contained in this Agreement,
in the event that the Executive’s employment is terminated, for any reason
whatsoever, the Company shall continue to be obligated to pay the Executive the
full amount accrued for his benefit under the terms of the Gibraltar 401(k)
Restoration Plan.

6.08 Amendment of Outstanding Equity Awards.

(a) On April 1, 2005, the Company granted the Executive 150,000 restricted stock
units under the terms of the Omnibus Plan as a supplement to the retirement
benefits which are available to the Executive under the retirement plans and
programs which the Executive is entitled to participate in (such award being
hereinafter referred to as the “Retirement RSU Award”). The Company has also
granted the Executive an award of restricted stock units in 2011 under the terms
of the Omnibus Plan to carry into effect a long term incentive compensation
award under the LTIP (such award being hereinafter referred to as the “LTIP
Award”). The Company and the Executive intend that the terms of the Retirement
RSU Award and the LTIP Award will be amended by this Section 6.08 to provide for
issuance to the Executive of shares of common stock of the Company which would
not otherwise be issuable to the Executive upon certain terminations of the
Executive’s employment. Accordingly, notwithstanding the termination of the
Executive’s employment, the Company shall continue to be obligated to issue
shares of common stock of the Company to the Executive (or, in the case of the
Executive’s death, to the Executive’s beneficiary) under the terms of the
Retirement RSU and the Award LTIP Award, in each case, as such awards are
amended by the provisions of this Section 6.08.

(b) Notwithstanding anything to the contrary contained in the Omnibus Plan or
the Retirement RSU Award, the Company and the Executive hereby agree that the
Retirement RSU Award shall, by this Section 6.08(b), be deemed and construed to
be amended to the full extent necessary to provide that: (i) if the Executive
remains in the employ of the Company until he attains age sixty (60), the
Restricted Units (as defined in the Retirement RSU Award) awarded to the
Executive under the terms of the Retirement RSU Award shall not be forfeited by
the Executive for any reason whatsoever (it being the intent of the Company and
the Executive to treat such Restricted Units as fully vested and nonforfeitable
on and as of the date the Executive attains age sixty (60)); (ii) the
Restrictions (as defined in the Retirement RSU Award) on the Restricted Units
awarded to the Executive under the Retirement RSU Award shall lapse on the
earlier of: (A) the date of the Executive’s death; (B) the end of the six
(6) month period which begins on the first day following the date the Executive
terminates his employment under this Agreement under circumstances such that the
termination by the Executive constitutes a “Good Reason Termination” within the
meaning of Section 3.04(b) hereof; and (C) provided that the Executive has
attained at least age sixty (60), the end of the six (6) month period which
begins on the first day following the date the Executive’s employment with the
Company is terminated, by the Company or by the Executive, for any reason
whatsoever, including, but not limited to, a termination by the Company “for
cause” (as defined in the Retirement RSU Award) and any termination initiated by
the Executive; and (iii) the Executive’s employment with the Company shall only
be deemed and construed to have been terminated by the Company “for cause” if
the Executive’s employment with the Company is terminated for “Cause” as defined
above in Section 3.02 hereof (it being the intent that the “for cause” standard
contained in the Retirement RSU Award shall be the same as the “Cause” standard
contained in this Agreement). Except as provided by the preceding provisions of
this Section 6.08(b), the terms of the Retirement RSU Award shall remain in full
force and effect.



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in the Omnibus Plan or in
the LTIP Award, the Company and the Executive hereby agree that the LTIP Award
shall, by this Section 6.08(c), be deemed and construed to be amended to the
full extent necessary to provide that: (i) if the Executive’s employment with
the Company is terminated by the Executive under circumstances which constitute
a Good Reason Termination within the meaning of Section 3.04(b) hereof, the
Restrictions (as defined in the LTIP Award) on the Restricted Units (as defined
in the LTIP Award) which have not lapsed as of the date the Executive’s
employment is terminated, shall lapse on the earlier of: (A) the date of the
Executive’s death; and (ii) the end of the six (6) month period which begins on
the first day following the date the Executive’s employment is terminated by the
Executive under circumstances which cause such termination to be a Good Reason
Termination within the meaning of Section 3.04(b) hereof; and (ii) the
Executive’s employment with the Company shall only be deemed and construed to
have been terminated by the Company “for cause” if the Executive’s employment
with the Company is terminated for “Cause” as defined above in Section 3.02
hereof (it being the intent that the “for cause” standard contained in each of
the LTIP Award shall be the same as the “Cause” standard contained in this
Agreement). Except as provided by the preceding provisions of this
Section 6.08(c), the terms of the LTIP Award shall remain in full force and
effect.

ARTICLE 7.

Miscellaneous

7.01 Amendments. This Agreement may not be amended or modified orally, and no
provision hereof may be waived, except in a writing signed by the parties
hereto.

7.02 Assignment. This Agreement cannot be assigned by either party hereto except
with the written consent of the other.

7.03 Prior Agreements. This Agreement shall supersede and replace any and all
prior agreements between the Company and the Executive with respect to the
subject matter hereof, whether express or implied, and including specifically,
the Original Employment Agreement and the Current Employment Agreement.
Notwithstanding the foregoing: (a) this Agreement shall not be deemed to
supersede, replace, amend or otherwise modify the terms of the Change in Control
Agreement made by and between the Executive and the Company on April 7, 2005
which agreement shall remain in full force and effect; and (b) except as
otherwise specifically provided by Section 6.08 hereof, this Agreement shall not
be deemed to supersede, replace, amend or otherwise modify the terms of the
Retirement RSU Award or the LTIP Award. Except as specifically provided herein,
nothing contained in this Agreement shall be construed to constitute a waiver by
the Executive or his beneficiaries of any rights or claims under any existing
pension or retirement plans of the Company.

7.04 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Executive and any successors in interest of the Company.

7.05 Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within such State except with respect to the internal
affairs of the Company and its respective stockholders, which shall be governed
by the General Company Law of the State of Delaware.

7.06 Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered if
hand-delivered, or if mailed, five (5) business days following the deposit of
any such notice in the U.S. mail system, certified mail or registered mail,
postage prepaid, addressed to the Executive at the address first above written
or if to the Company, at its address first above written. From time to time, any
party hereto may designate by written notice any other address or party to which
such notice or communication or copies thereof shall be sent.

7.07 Severability of Provisions. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby and this
Agreement shall be interpreted as if such invalid, illegal or unenforceable
provision was not contained herein.

7.08 409A Savings Clause. If and to the extent that any provision of this
Agreement would result in the payment or deferral of compensation in a manner
which does not comply with the provisions of Section 409A of the Code and the
regulations promulgated thereunder, such provisions shall, to the maximum extent
possible, be construed and interpreted in a manner which will cause such
provisions to be implemented in a manner which complies with the applicable
requirements of Section 409A and the regulations promulgated thereunder so as to
avoid subjecting the Executive to taxation under Section 409A(a)(i)(A) of the
Code.



--------------------------------------------------------------------------------

7.09 Headings. The headings of the Sections and Articles of this Agreement are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed as of the day and year first above written.

 

GIBRALTAR INDUSTRIES, INC.     By:   /s/ Paul M. Murray     /s/ Brian J. Lipke  
Name:   Paul M. Murray     Brian J. Lipke   Title:   Senior Vice President of
Human Resources         and Organizational Development    